FILED
                            NOT FOR PUBLICATION                             JAN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



 DWANE LAMAR HUBBART, Doctor,                    No. 08-16211
 DBA St. Mary’s School of Medicine of the
 South Pacific, DBA St. Mary’s Medical           D.C. No. 1:07-cv-00459-DAE-
 Sciences Program,                               BMK

              Plaintiff - Appellant,
                                                 MEMORANDUM *
   v.

 STATE OF HAWAII OFFICE OF
 CONSUMER PROTECTION,
 DEPARTMENT OF COMMERCE AND
 CONSUMER AFFAIRS; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Hawaii
                     David A. Ezra, District Judge, Presiding

                            Submitted January 11, 2010 **



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Hubbart’s
request for oral argument is denied.

JK/Research
Before:       BEEZER, TROTT, and BYBEE, Circuit Judges.

       Dwane Lamar Hubbart appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging injuries arising from a state court

consent judgment entered in 1999. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo dismissal on Eleventh Amendment and statute of limitations

grounds. Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004). We

affirm.

       The district court properly dismissed the claims against the State of Hawaii

Office of Consumer Protection, and the claims for money damages and

retrospective declaratory relief against the state official defendants in their official

capacities, as barred by the Eleventh Amendment. See Yakama Indian Nation v.

State of Wash. Dep’t of Revenue, 176 F.3d 1241, 1245 (9th Cir. 1999). Moreover,

the district court properly dismissed all of the claims as barred by the statute of

limitations under Hawaii law. See Haw. Rev. Stat. § 657-7 (2009) (two-year

statute of limitations for personal injury actions); Haw. Rev. Stat. § 657-1(4)

(2009) (six-year statute of limitations for “[p]ersonal actions of any nature

whatsoever not specifically covered by the laws of the State”).

       The district court did not abuse its discretion by denying Hubbart’s motion

for reconsideration because Hubbart did not identify any new evidence, change in


JK/Research                                 2                                     08-16211
law, clear error, or manifest injustice. See Sch. Dist. No. 1J, Multnomah County,

Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (reviewing district

court’s denial of a motion to reconsider for an abuse of discretion and setting forth

requirements for reconsideration).

       Hubbart’s motion for leave to file a substituted initial brief is granted. The

Clerk shall file the substituted initial brief received on November 10, 2008.

       AFFIRMED.




JK/Research                                3                                    08-16211